              Case 1:20-cv-04232-KPF Document 8 Filed 06/08/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK




 JOHN DOE,

                         Petitioner,

         v.                                                 No. 20 Civ. 4232 (KPF)

 THOMAS DECKER, et al.,
                                                            ORDER
                         Respondents.




Upon consideration of Petitioner’s Motion to Proceed Under a Pseudonym and for a Protective Order, it is hereby
ordered:
    1. The ECF Clerk shall replace Petitioner’s name with the pseudonym “John Doe” on the docket.

    2. Petitioner shall file his Amended Verified Petition for Habeas Corpus on the ECF docket.

        Identifying information to be redacted includes Petitioner’s personally identifying information

        including name, Country of Citizenship and Birth, Country of Deportation, Place of Detention,

        Date of Birth (Month and Day), Addresses, Social Security Numbers and Alien (Immigration) ID

        Number, Docket Numbers, Phone Numbers, or Email Addresses, and such personally identifying of

        his friends, family members and co-conspirators.

    3. Both parties shall redact all such personally identifying information in any subsequent filings.

    4. Both parties shall submit an unredacted version of all filings with the court for in camera review via

        email.

Signed this 8th day of June, 2020                                         __________________________
New York, New York                                                        Hon. Katherine Polk Failla
                                                                          District Court Judge
